Exhibit 10.11

 

Execution Version

 

GUARANTEE

 

This GUARANTEE (this “Guarantee”) is entered into as of May 2, 2014, among
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a company incorporated under the laws
of the former Netherlands Antilles and existing under the laws of Curaçao (“CME
NV”), CME MEDIA ENTERPRISES B.V., a private limited liability company
incorporated and existing under the laws of the Netherlands  (“CME BV”, and
together with CME NV and any other entity that becomes a guarantor hereunder
pursuant to Section 25 hereof, collectively, the “Subsidiary Guarantors” and
each, a “Subsidiary Guarantor”)  as guarantors and TIME WARNER INC., as
administrative agent (the “Administrative Agent”), on behalf of itself and the
Lenders (as defined below).

 

Reference is hereby made to that certain Term Loan Facility Credit Agreement,
dated as February 28, 2014 (as restated, amended, modified, supplemented and in
effect, the “Credit Agreement”), among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as borrower (the “Borrower”), the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agent.  Capitalized terms used in this
Guarantee and not otherwise defined herein have the meanings specified in the
Credit Agreement.

 

The Lenders have agreed to extend credit to the Borrower, subject to the terms
and conditions set forth in the Credit Agreement, which include, among other
things, the execution and delivery of this Guarantee within the timeframe set
forth in the Credit Agreement.  Each Subsidiary Guarantor is an Affiliate of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement, and is willing to execute and deliver
this Guarantee in order to induce the Lenders to enter into the Credit
Agreement.  Accordingly, for value received, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.     Guarantee.  Each of the Subsidiary Guarantors hereby fully,
unconditionally, irrevocably, and jointly and severally guarantees on a senior
basis, as primary obligor and not merely as surety, the full and punctual
payment of principal of, or interest on or in respect of the  Loan when due,
whether at stated maturity, by acceleration or otherwise, under the Credit
Agreement or any other Loan Document, and the full and punctual payment of all
expenses and indemnification payments owed by the Borrower in respect of the
Loan under the Credit Agreement or any other Loan Document (the “Guaranteed
Obligations”).  The Guaranteed Obligations shall include, in addition to the
amount stated above, any and all costs and expenses (including counsel fees and
expenses) incurred by the Administrative Agent or the Lenders in enforcing any
rights under this Guarantee or any other Loan Document.

 

The guarantee hereunder is a guarantee of payment.  If there occurs an Event of
Default in the payment of principal or interest, if any, or any other payment
obligations in respect of the Loan under the Credit Agreement or any other Loan
Document, legal proceedings may be instituted directly against one or all of the
Subsidiary Guarantors without first proceeding against the Borrower.

 

1

--------------------------------------------------------------------------------


 

2.     Limitation on Liability.  The obligations of each Subsidiary Guarantor
hereunder will be limited to the maximum that will result in the obligations of
such Subsidiary Guarantor not constituting a fraudulent conveyance or a
violation of fraudulent restrictions under applicable insolvency and other laws.

 

3.     No Subrogation.  Notwithstanding any payment or payments made by a
Subsidiary Guarantor hereunder, no Subsidiary Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any guarantee or right of offset held by the
Administrative Agent or any Lenders for the payment of amounts owed by the
Borrower and the Subsidiary Guarantors in respect of the Guaranteed Obligations,
nor shall any Subsidiary Guarantor seek or be entitled to seek any contribution
or reimbursement from the Borrower in respect of payments made by such
Subsidiary Guarantor hereunder, in each case until all Guaranteed Obligations
(other than Unmatured Surviving Obligations) are paid in full.  If any amount
shall be paid to any Subsidiary Guarantor on account of such subrogation rights
at any time when all of the Guaranteed Obligations (other than Unmatured
Surviving Obligations) shall not have been paid in full, such amount shall be
held by the Subsidiary Guarantor for and on behalf of, and to the extent
possible under applicable law in trust for, the Administrative Agent and the
Lenders, segregated from other funds of the Subsidiary Guarantor and shall,
forthwith upon receipt by the Subsidiary Guarantor, be turned over to the
Administrative Agent in the exact form received by the Subsidiary Guarantor
(duly indorsed by the Subsidiary Guarantor to the Administrative Agent, if
required), to be applied against the Guaranteed Obligations.  “Unmatured
Surviving Obligations” of any Subsidiary Guarantor means any Guaranteed
Obligations that by their terms survive the termination of the Loan Documents
but are not, as of the date of payment of all other Guaranteed Obligations, due
and payable and for which no outstanding claim has been made.  Notwithstanding
anything to the contrary herein, payments of principal and interest are not
Unmatured Surviving Obligations.

 

4.     Release and Discharge.  (a) This Guarantee will be automatically and
unconditionally released without further action on the part of any Lender or the
Administrative Agent (and thereupon shall terminate and be discharged and be of
no further force and effect) upon full and final payment and performance of all
Guaranteed Obligations (other than Unmatured Surviving Obligations) and (b) so
long as no Event of Default has occurred and is continuing, the guarantee of any
Subsidiary Guarantor (together with any rights of contribution, subrogation or
other similar rights against the Subsidiary Guarantor) will be automatically and
unconditionally released without further action on the part of any Lender or the
Administrative Agent (and thereupon shall terminate and be discharged and be of
no further force and effect) so long as (i) the Subsidiary Guarantor is disposed
of (whether by amalgamation, merger, demerger, split-up or consolidation, the
sale, transfer or other disposal of all its Capital Stock or the sale, transfer
or other disposal of all or substantially all of its assets (other than by a
lease)) to an entity other than the Borrower or any Subsidiary of the Borrower
in compliance with the terms of the Credit Agreement, (ii) such Subsidiary
Guarantor is simultaneously and unconditionally released from its obligations in
respect of all other Indebtedness of the Borrower or any other Subsidiary of the
Borrower, and (iii) the proceeds from such sale, transfer or other disposition
are used for the purposes permitted or required by the Credit Agreement.

 

5.     Termination; Reinstatement.  Except for any release of a Subsidiary
Guarantor pursuant to Section 4 of this Guarantee, this Guarantee is a
continuing, absolute and irrevocable

 

--------------------------------------------------------------------------------


 

guarantee of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guarantee are indefeasibly paid in full in cash
(other than Unmatured Surviving Obligations).  This Guarantee shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the  Borrower or a Subsidiary Guarantor is made, or the Administrative
Agent or any Lender exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Administrative Agent or such
Lender is in possession of or has released this Guarantee and regardless of any
prior revocation, rescission, termination or reduction.  The obligations of each
Subsidiary Guarantor under this Section shall survive termination of this
Guarantee.

 

6.     No Setoff or Deductions; Taxes; Payments.  CME BV represents and warrants
that it is incorporated and existing under the laws of the Netherlands, and CME
NV represents and warrants it is incorporated under the laws of the former
Netherlands Antilles and existing under the laws of Curacao.  Each Subsidiary
Guarantor shall make all payments hereunder without setoff or counterclaim and
subject to, and in accordance with, Section 2.14 of the Credit Agreement, free
and clear of and without deduction for any Taxes.  The obligations of each
Subsidiary Guarantor under this Section shall survive the payment in full of the
Guaranteed Obligations and termination of this Guarantee.  All payments under
this Guarantee shall be made in accordance with Section 2.15 of the Credit
Agreement.  The obligations hereunder shall not be affected by any acts of any
legislative body or governmental authority affecting the Borrower, including,
but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of the
Borrower’s property, or by economic, political, regulatory or other events in
the countries where the Borrower is located.

 

7.     Rights of Administrative Agent.  Subject to the terms of the Credit
Agreement, each Subsidiary Guarantor consents and agrees that the Administrative
Agent, on behalf of itself and the Lenders, and the Lenders, may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof and (b) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Subsidiary Guarantor consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of such Subsidiary
Guarantor under this Guarantee or which, but for this provision, might operate
as a discharge of such Subsidiary Guarantor.

 

8.     Certain Waivers.  Each Subsidiary Guarantor waives (a) any defense
arising by reason of any disability or other defense of the Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of the Administrative Agent or any Lender) of the liability of the
Borrower; (b) any defense based on any claim that such Subsidiary Guarantor’s
obligations exceed or are more burdensome than those of the Borrower; (c) the

 

3

--------------------------------------------------------------------------------


 

benefit of any statute of limitations affecting such Subsidiary Guarantor’s
liability hereunder; (d) any right to require the Administrative Agent or any
Lender to proceed against the Borrower or pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever; and (e) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.

 

Each Subsidiary Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guarantee or of
the existence, creation or incurrence of new or additional Guaranteed
Obligations; subject, however, to such Subsidiary Guarantor’s right to make
inquiry to the Administrative Agent to ascertain the amount of the Guaranteed
Obligations at any reasonable time.

 

9.     Obligations Independent.  The obligations of each Subsidiary Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against such Subsidiary
Guarantor to enforce this Guarantee whether or not the Borrower or any other
person or entity is joined as a party.

 

10.  Subordination.  Each Subsidiary Guarantor hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to such Subsidiary
Guarantor, whether now existing or hereafter arising, including, but not limited
to, any obligation of the Borrower to such Subsidiary Guarantor as subrogee of
the Administrative Agent or the Lenders or resulting from such Subsidiary
Guarantor’s performance under this Guarantee, to the indefeasible payment in
full in cash of all Guaranteed Obligations (other than Unmatured Surviving
Obligations).  Notwithstanding anything to the contrary set forth herein and to
the extent permitted under the Credit Agreement, the Borrower may make any
payment to such Subsidiary Guarantor in respect of such obligations and
indebtedness.  If the Administrative Agent so requests at any time following the
occurrence and during the continuance of any Event of Default, any such
obligation or indebtedness of the Borrower to such Subsidiary Guarantor shall be
enforced and performance received by such Subsidiary Guarantor for and on behalf
of, and to the extent possible under applicable law as trustee for, the
Administrative Agent or the Lenders and the proceeds thereof shall be paid over
to the Administrative Agent, for the benefit of itself, and the Lenders, on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of such Subsidiary Guarantor under this Guarantee.

 

11.  Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Subsidiary Guarantor or the Borrower under any
Bankruptcy Law, or otherwise, all such amounts shall nonetheless be payable by
the Subsidiary Guarantors immediately upon written demand by the Administrative
Agent.

 

12.  Expenses.  Each Subsidiary Guarantor shall pay all reasonable invoiced
out-of-pocket expenses of the Administrative Agent and the Lenders in accordance
with Section 8.03 of

 

4

--------------------------------------------------------------------------------


 

the Credit Agreement.  The obligations of each Subsidiary Guarantor under this
Section shall survive the payment in full of the Guaranteed Obligations and
termination of this Guarantee.

 

13.  Miscellaneous.  Subject to the terms of the Credit Agreement and Section 25
of this Guarantee, no provision of this Guarantee may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and each Subsidiary Guarantor.  No failure by the
Administrative Agent to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guarantee shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Administrative Agent
and each Subsidiary Guarantor in writing, this Guarantee is not intended to
supersede or otherwise affect any other guarantee now or hereafter given by any
Subsidiary Guarantor for the benefit of the Administrative Agent or any Lender
or any term or provision thereof.  The Administrative Agent and the Borrower may
agree to changes to this Guarantee with respect to foreign guarantors as may be
required by local law.

 

14.  Condition of Borrower.  Each Subsidiary Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Subsidiary Guarantor requires, and that the Administrative
Agent has and the Lenders have no duty, and such Subsidiary Guarantor is not
relying on the Administrative Agent at any time, to disclose to such Subsidiary
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (each Subsidiary Guarantor
waiving any duty on the part of the Administrative Agent or any Lender to
disclose such information and any defense relating to the failure to provide the
same).

 

15.  Setoff.  If and to the extent any payment is not made when due hereunder
and subject to Section 8.08 of the Credit Agreement, the Administrative Agent or
any Lender may, at any time following the occurrence and during the continuance
of an Event of Default, set off and charge from time to time any amount so due
against any or all of a Subsidiary Guarantor’s accounts or deposits with the
Administrative Agent or such Lender, respectively.

 

16.  Representations and Warranties.  Each Subsidiary Guarantor represents and
warrants, as of the date hereof and on the Borrowing Effective Date, that (a) it
(i)(A) is validly existing and (if applicable) in good standing under the laws
of the jurisdiction of its organization, (B) has all requisite power and
authority to carry on its business as now conducted, and (C) is qualified to do
business in, and (if applicable) is in good standing in, every jurisdiction
where such qualification is required, except in the case of (B) and (C) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (ii) this Guarantee is within its powers and has been duly
authorized by all necessary corporate and, if required, shareholder action;
(b) this Guarantee has been duly executed and delivered by it and constitutes a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent

 

5

--------------------------------------------------------------------------------


 

conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity and (iii) implied covenants of good faith and
fair dealing; (c) no authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority or any other third party is
required for the due execution, delivery and performance by it of this
Guarantee, or the consummation of the transactions contemplated hereby, except
such as have been obtained or made and are in full force and effect; (d) the
execution, delivery and performance by it of this Guarantee and the consummation
of the transactions contemplated hereby (i) do not contravene (A) any law
applicable to it, in any material respect or (B) its organizational documents,
and (ii) will not violate or result in a default or require any consent or
approval under any material indenture, agreement or other instrument binding
upon it or its property, or give rise to a right thereunder to require any
payment to be made by it; (e) it is, and immediately after giving effect to this
Guarantee and all the transactions contemplated hereby will be, Solvent; (f) its
payment obligations under this Guarantee  rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally; and
(g) under the law of its jurisdiction of incorporation, it is not necessary that
this Guarantee be filed, recorded or enrolled with any court or other authority
in that jurisdiction or that any stamp, registration or similar tax be paid on
or in relation to this Guarantee or the transactions contemplated hereby (other
than any such stamp, registration or similar tax that has been paid as of the
date of this Guarantee or any nominal stamp, registration or similar tax
pursuant to Curaçao law).

 

17.  Indemnification and Survival.  Without limitation on any other obligations
of each Subsidiary Guarantor or remedies of the Administrative Agent under this
Guarantee, each Subsidiary Guarantor shall, in accordance with Section 8.03 of
the Credit Agreement (as if such Subsidiary Guarantor were the indemnifying
party under the Credit Agreement) and to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent and the
Lenders from and against, and shall pay on demand, any and all damages, losses,
liabilities and expenses (including reasonable and documented out-of-pocket
attorneys’ fees and expenses) that may be suffered or incurred by the
Administrative Agent or any Lender in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms.  The obligations of each Subsidiary Guarantor under this
Section shall survive the payment in full of the Guaranteed Obligations and
termination of this Guarantee.

 

18.  GOVERNING LAW.  THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

19.  Assignment.  Subject to the terms of the Credit Agreement, this Guarantee
shall (a) bind each Subsidiary Guarantor and its successors and assigns,
provided that no Subsidiary Guarantor may assign its rights or obligations under
this Guarantee without the prior written consent of the Administrative Agent and
the Lenders (and any attempted assignment without such consent shall be void),
and (b) inure to the benefit of the Administrative Agent, the Lenders, and their
respective successors and permitted assigns and the Administrative Agent and the
Lenders may, without notice to any Subsidiary Guarantor and without affecting
any Subsidiary Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed

 

6

--------------------------------------------------------------------------------


 

Obligations and this Guarantee, in whole or in part, in each case, to the extent
permitted under the Credit Agreement.

 

20.  Jurisdiction.  Each Subsidiary Guarantor hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guarantee, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  To the extent that any Subsidiary
Guarantor has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, such Subsidiary Guarantor hereby irrevocably
waives such immunity in respect of its obligations under this Guarantee.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guarantee shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Guarantee
against the Borrower or any Subsidiary Guarantor or any of their respective
properties in the courts of any jurisdiction to enforce a judgment obtained in
accordance with this Section.

 

Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in the
preceding paragraph.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

21.  Notice; Service of Process.  All notices and other communications to any
Subsidiary Guarantor under this Guarantee shall be in accordance with the Credit
Agreement.

 

22.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7

--------------------------------------------------------------------------------


 

23.  Judgment Currency.  (a) The Subsidiary Guarantors’ obligations hereunder to
make payments in Dollars (pursuant to such obligation, the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or the respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Guarantee.  If, for the
purpose of obtaining or enforcing judgment against any Subsidiary Guarantor in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”), (b) if there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Subsidiary Guarantors covenant and agree to pay, or cause to be paid,
either (i) such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date, or (ii) such amount, in the Obligation Currency, equal to the
amount of the applicable judgment denominated in the Judgment Currency,
converted to the Obligation Currency in accordance with the Judgment Currency
Conversion Date and (c) for purposes of determining the rate of exchange for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

24.  Concerning Joint and Several Liability of the Subsidiary Guarantors. 
Subject to any limitations set forth in Section 2 herein, each Subsidiary
Guarantor accepts joint and several liability for the Guaranteed Obligations
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Administrative Agent and the Lenders under
the Credit Agreement, for the mutual benefit, directly and indirectly, of each
Subsidiary Guarantor and in consideration of the undertakings of each other
Subsidiary Guarantor to accept joint and several liability for the Guaranteed
Obligations.

 

Each Subsidiary Guarantor, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Subsidiary Guarantors with respect to the
payment of all of the Guaranteed Obligations without preferences or distinction
among them.

 

The obligations of each Subsidiary Guarantor under the provisions of this
Guarantee constitute full recourse obligations of each Subsidiary Guarantor
enforceable against such Subsidiary Guarantor to the full extent of its
properties and assets, irrespective of the validity, regularity, genuineness or
enforceability of the Credit Agreement or any other Loan Documents or any other
circumstance whatsoever.

 

8

--------------------------------------------------------------------------------


 

25.  Additional Subsidiary Guarantors.  Each Subsidiary of the Borrower that
becomes a Subsidiary Guarantor pursuant to the Credit Agreement shall become a
Subsidiary Guarantor for all purposes of this Guarantee upon execution and
delivery by such Subsidiary of a duly executed instrument of accession in the
form attached as Exhibit A hereto.

 

26.  Compliance with Credit Agreement.  Each Subsidiary Guarantor agrees to
comply with all obligations applicable to it under the Credit Agreement.

 

27.  Parallel Debt. For the purpose of this Section 27, “Corresponding Debt”
means any amount which any Subsidiary Guarantor owes under or in connection with
under this Guarantee or any other Loan Document, and “Parallel Debt” means any
amount which a Subsidiary Guarantor owes to the Administrative Agent under this
Section 27. Each Subsidiary Guarantor irrevocably and unconditionally undertakes
to pay to the Administrative Agent amounts equal to, and in the currency or
currencies of, its Corresponding Debt. The Parallel Debt of each Subsidiary
Guarantor (a) shall become due and payable at the same time as its Corresponding
Debt and (b) is independent and separate from, and without prejudice to, its
Corresponding Debt. For the purposes of this Section 27, the Administrative
Agent (a) is the independent and separate creditor of each Parallel Debt,
(b) acts in its own name and not as agent, representative or trustee of the
Lenders and its claims in respect of each Parallel Debt and any security in
connection with such claims shall not be held on trust and (c) shall have the
independent and separate right to demand payment of each Parallel Debt in its
own name (including, without limitation, through any suit, execution,
enforcement of security, recovery of guarantees and applications for and voting
in any kind of insolvency proceeding). The Parallel Debt of a Subsidiary
Guarantor shall be (a) decreased to the extent that its Corresponding Debt has
been irrevocably and unconditionally paid or discharged, and (b) increased to
the extent to that its Corresponding Debt has increased, and its Corresponding
Debt shall be (x) decreased to the extent that its Parallel Debt has been
irrevocably and unconditionally paid or discharged, and (y) increased to the
extent that its Parallel Debt has increased, in each case provided that the
Parallel Debt of a Subsidiary Guarantor shall never exceed its Corresponding
Debt.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee as of
the day and year first above written.

 

 

CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.

 

 

 

By:

/s/ Daniel Penn

 

 

 

 

Name:

Daniel Penn

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

Address:

Schottegatweg Oost 44

 

 

 

 

Willemstad, Curaçao

 

 

 

 

 

 

 

CME MEDIA ENTERPRISES B.V.

 

 

 

 

By:

/s/ David Sturgeon

 

 

 

 

Name:

David Sturgeon

 

 

 

 

Title:

acting Chief Financial Officer

 

 

 

 

 

 

 

Address:

Dam 5B, 1012 JS,

 

 

 

 

Amsterdam, The Netherlands

 

--------------------------------------------------------------------------------


 

 

TIME WARNER INC., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

 

 

Name:

Edward B. Ruggiero

 

 

 

 

Title:

Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTEE JOINDER AGREEMENT

 

as of                            , 20   

 

To:          The Administrative Agent (as defined in the Credit Agreement
referenced below) and the Lenders who are party to the Credit Agreement (as such
terms are defined below):

 

Reference is hereby made to the Guarantee (the “Guarantee”) dated as of [·],
2014, by and among the Subsidiary Guarantors party thereto (and as defined
therein), any other Subsidiary Guarantors that became a Subsidiary Guarantor
thereunder pursuant to a duly executed instrument of accession in the form of
Exhibit A attached thereto and TIME WARNER INC., as Administrative Agent, on
behalf of itself and the Lenders, delivered pursuant to that certain Term Loan
Credit Agreement, dated as of [·], 2014 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”), among CENTRAL EUROPEAN
MEDIA ENTERPRISES LTD., as borrower (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”) and TIME WARNER INC., as Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein have the
meanings specified in the Credit Agreement, as applicable.

 

The undersigned acknowledges, and represents and warrants, the following:
(1) the undersigned is a [corporation incorporated] [a general/limited
partnership formed] [an entity constituted] on or prior to the date hereof;
(2) the financial success of the undersigned is expected to depend in whole or
in part upon the financial success of the Borrower; (3) the undersigned will
receive substantial direct and indirect benefits from the Lenders’ extensions of
credit to the Borrower pursuant to the Credit Agreement; and (4) the undersigned
wishes to become party to the Guarantee and to guarantee the full and prompt
payment of the Guaranteed Obligations.

 

In consideration of the foregoing, and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Guarantee Joinder Agreement hereby joins the Guarantee and
becomes a Subsidiary Guarantor party thereto for all purposes thereof.  The
undersigned further covenants and agrees that by its execution hereof it makes
each of the representations and warranties made by a Subsidiary Guarantor
thereunder and it shall be bound by and shall comply with all terms and
conditions of the Guarantee and that it is jointly and severally liable with all
of the Subsidiary Guarantors for the payment of all the Guaranteed Obligations.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[NAME]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------